Citation Nr: 0726638	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  01-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.

By rating action dated in July 2000, the RO (in pertinent 
part) denied the veteran's application to reopen claims for 
service connection for a right leg disability, and for a low 
back disability.  The veteran submitted a timely appeal to 
the Board which, in a May 2002 decision, concluded that new 
and material evidence had not been received to reopen the 
claims for service connection for a right leg disability, and 
for a low back disability.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in an Order dated January 8, 2003, granted a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion), and vacated, in pertinent part, that part of the 
Board's decision that found that new and material evidence 
had not been received to reopen the claims for service 
connection for a right leg disability and a low back 
disability.  In a decision dated November 21, 2005, the Board 
(in pertinent part) again found that new and material 
evidence had not been received to reopen the claim for 
service connection for a right leg disability.  The November 
21, 2005 Board decision found that new and material evidence 
had been received to reopen the veteran's claim for 
entitlement to service connection for a low back disability, 
and remanded the reopened claim for additional development of 
the evidence.  

The veteran appealed the November 2005 Board decision to the 
Court which, in an Order dated October 16, 2006, granted a 
Joint Motion for an Order Partially Vacating the Board 
decision, and vacated that part of the Board's decision that 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
right leg disability.

The November 21, 2005 Board decision denied entitlement to 
service connection for a bilateral eye disability.  The Board 
observes that the October 2006 Joint Motion specifically 
noted that the veteran had abandoned the claim for service 
connection for a bilateral eye disability, and such issue is 
not before the Board.  

In November 2001 a Travel Board hearing was held before the 
undersigned; a transcript of that hearing is of record.

The reopened claims of entitlement to service connection for 
a right leg disability, and entitlement to service connection 
for a low back disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in April 1991, the RO denied 
service connection for a right leg disability.

2.  Evidence received since the April 1991 rating decision is 
so significant that it must be reviewed in order to fairly 
decide the merits of a claim seeking service connection for a 
right leg disability.


CONCLUSIONS OF LAW

1.  The RO's decision of April 1991, which denied service 
connection for a right leg disability, is final.  38 
U.S.C.A.§ 7105 (West 2002).

2.  Evidence received since the April 1991 rating decision is 
new and material, and the veteran's claim of service 
connection for a right leg disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  While the VCAA applies in the 
instant case, in light of the following decision to reopen 
the veteran's claim, there is no prejudice to the veteran by 
the Board proceeding with the matter on appeal at this time 
without discussing the VCAA.

Service connection for a right leg disability was previously 
denied by an April 1991 RO decision.  A claim which was 
previously finally denied may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant of 
prior evidence and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  Evidence is new and material if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
regardless of whether it changes the original outcome.  
Hodge, 155 F. 3d at 1363.  A revised definition of new and 
material evidence applies only to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a).  As the veteran filed 
this claim to reopen prior to this date (in July 1999), the 
earlier version of the law applies.

As noted by the October 2006 Joint Motion (pages 2-3), 
evidence received since April 1991 includes a March 1994 VA 
medical record.  The March 1994 VA medical record contained 
language that noted that the veteran's right leg pain was 
"Service Connected Injury."

While it is unclear as to who authored the March 1994 VA 
record, or if a review of the veteran's claims file had taken 
place, the Board finds that the March 1994 VA record 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability, as such 
evidence (a suggestion of a link between the veteran's right 
leg disability and his military service) was not previously 
of record.  In short, the Board finds that the evidence 
submitted since April 1991 is so significant that it must be 
reviewed in order to fairly decide the merits of the 
veteran's claim, that the evidence is new and material, and 
that the claim must be reopened.

Having reopened the veteran's claim, the next question for 
the Board is whether a final Board decision is warranted at 
the present time, or whether additional development is first 
needed.  For reasons described below, the Board has 
determined that additional development is necessary.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right leg disability 
is reopened; the appeal to this extent is granted, subject to 
further action as discussed below.


REMAND

The veteran asserts that he has right leg disability as a 
result of an inservice shell fragment wound combat injury.  
Service medical records disclose that the veteran sustained a 
shell fragment wound to the right upper arm in June 1968.  
Later that month, the veteran complained of soreness that 
included the joints of his legs.  At VA examinations in 
February 1990 and December 1990, the veteran essentially 
indicated that his inservice shell fragment wound included 
injury to his right leg.  As noted, a March 1994 VA medical 
record arguably suggested a relationship between right leg 
pain and the veteran's military service.

While the veteran has undergone VA examinations, no opinion 
of etiology concerning the veteran's right leg disability has 
been given.  In accordance with 38 C.F.R. § 3.159(c)(4), it 
appears that a VA examination for the purpose of a nexus 
opinion is necessary because (1) the record contains 
competent evidence of current symptomatology and treatment 
regarding a right leg disability; (2) the veteran's service 
medical records indicated complaints of right leg pain; and 
(3) the evidence indicates that the claimed disability may 
possibly be associated with in-service injuries as shown in 
the March 1994 VA medical record.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

As noted above, the reopened claim of entitlement to service 
connection for a low back disability was remanded by the 
Board in November 2005 for additional development of the 
evidence.  The Board noted that the veteran had not undergone 
a VA examination, to include a review of the claims folder, 
to determine whether his current low back disability is 
related to service.  The record does not reflect that the 
requested action has been accomplished.  As such, the issue 
is again remanded for the requested development.  Stegall v. 
West, 11 Vet App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for a low 
back disability and/or right leg 
disability, since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA orthopedic examination, and neurologic 
examination as appropriate, to determine 
the nature and etiology of his current 
low back disability and right leg 
disability.  All necessary tests should 
be performed.  The examiner(s) are 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
currently diagnosed low back disability 
is related to the symptoms he exhibited 
in service.  The examiner(s) are also 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
currently diagnosed right leg disability 
is related to the symptoms he exhibited 
in service.  The rationale for all 
opinions expressed must be set forth.  
The claims folder must be made available 
to the examiner(s) in conjunction with 
the examination(s).

3.  The claims on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


